DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions.

This action is responsive to claims filed 12/22/2021 and Applicant’s request for reconsideration of application 14/446217  filed 12/22/2021.
Claims 1, 4, 6, 8-12, 15, 16, 18, 20-28, 30, and 32-39 have been examined with this office action.

Based on the examiner’s review of the disclosure of the present application, the examiner presently has no suggestions which will overcome the Alice 35 USC § 101 rejection as found in this office action.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 

Claims 1, 4, 6, 8-12, 15, 16, 18, 20-28, 30, and 32-39 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of managing the trading of financial instruments without significantly more. 
Subject Matter Eligibility Standard
When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter. If the Alice Corporation Pty. Ltd. v.CLS Bank International, et al., 573 U.S. _ (2014) as provided by the interim guidelines FR 12/16/2014 Vol. 79 No. 241.
Analysis
Step 1, the claimed invention must be to one of the four statutory categories. 35 U.S.C. 101  defines the four categories of invention that Congress deemed to be the appropriate subject matter of a patent: processes, machines, manufactures and compositions of matter. In this case independent claims 1 and all claims which depend from it are directed toward an system, independent claim 16 and all claims which depend from it are directed toward a method, and independent claim 28 and all claims which depend from it are directed toward a computer readable medium storing instruction to perform functions/steps. As such, all claims fall within one of the four categories of invention deemed to be the appropriate subject matter.

Step 2A Prong 1, Under Step 2 A, Prong 1 of the 2019 Revised § 101 Guidance, it is determined whether the claims are directed to a judicial exception such as a law of nature, a natural phenomenon, or an abstract idea (See Alice, 134 S. Ct. at 2355) by identify the specific limitation(s) in the claim that recites abstract idea(s); and then determine whether the identified limitation(s) falls within at least one of the groupings of abstract ideas enumerated in the 2019 PEG. 
Specifically, claim 1 comprises inter alia the functions or steps of “an independent central utility remotely positioned between a buy-side and a sell-side, the independent central utility storing at least one of data sets of fund details, instructions, market charges, and a set of rules for confirmation in the trading of financial instruments, wherein the set of rules being predetermined by the buy-side and the sell-side, and including terms of engagement;
intercept trade messages between the buy-side and the sell-side wherein at least one of the trade messages includes an order instruction sent from one of the buy-side or the  sell-side, an execution record, and allocation information from one of the buy-side or the sell-side including one or more allocated trades, wherein the execution order indicates that a trade has been executed between the buy-side and the sell-side, wherein the execution record includes an order identification parameter, an execution identification parameter, an executed volume parameter, and an executed price parameter;
validate, using the independent central utility, the trade messages between the buy-side and the  sell-side; generate, via the independent central utility, an file including an enriched trade report based on at least a combination of a 
transmit, from the independent central utility to a buy-side and a sell-side the file including the enriched trade report to provide a settle-able enriched bilateral trade with the allocation information and payment information;
executing, after the trade between the buy-side and the sell-side, the settle-able enriched bilateral trade with allocation information  without the buy-side and the sell-side independently verifying characteristics of the settle-able enriched bilateral trade, and wherein the characteristics comprise at least one of commission or taxes; and
settling the settle-able enriched bilateral trade at the buy-side and the sell-side, based on the allocation information, the payment information and the characteristics, wherein the enriched trade report provides the settle-able enriched bilateral trades with completed allocation information without matching independently derived characteristics after the trade; 
intercept the standard settlement instruction rules, and transmit a notification message upon interception of the standard settlement instruction rules and transmit a notification message upon interception of the standard settlement instruction rules”. 
inter alia the functions or steps of “the independent central utility is remotely positioned between a buy-side and a sell-side, the independent central utility:
storing code of an algorithm, the code comprising at least one of data sets of fund details, instructions, market charges, and a set of rules for confirmation in the trading of financial instruments, wherein the set of rules are predetermined by the buy-side and sell-side, and including terms of engagement;
intercepting, at the independent central utility, trade messages sent between the buy-side and the sell-side, wherein at least one of the trade messages includes an order instruction sent from one of the buy-side or the sell-side, an execution record, and allocation information from one of the buy-side or the sell-side including one or more allocated trades, wherein the execution order indicates that a trade has been executed between the buy-side and the sell-side, wherein the execution record includes an order identification parameter, an execution identification parameter, an executed volume parameter, and an executed price parameter;
validating, using the independent central utility, the trade messages between the buy-side and the sell-side; generating, via the independent central utility, a file including an enriched trade report based on at least a combination of a transformation of the trade messages, the set of rules, and the allocation information wherein the set of rules includes standard settlement instruction rules for each allocated trade, and wherein the enriched trade report includes in the generated electronic file the standard settlement instructions as applied and 
transmitting, from the independent central utility from a buy-side computing device and a sell-side computing device via the network by the independent central utility, the electronic file including the enriched trade report to provide a settle-able enriched bilateral trade with the allocation information;
executing, after the executed trade between the buy-side and the sell-side, the settle-able enriched bilateral trade with allocation information without the buy-side and the sell-side independently verifying its characteristics of the settle-able enriched bilateral trade, and wherein the characteristics include at least one of commission or taxes; and settling the settle-able enriched bilateral trade at the buy-side and the sell-side based on the allocation information, the payment information and the characteristics, wherein the enriched trade report provides the settle-able enriched bilateral trades with completed allocation information without matching independently derived characteristics after the trade; intercept the standard settlement instruction rules, and transmit a notification message upon interception of the standard settlement instruction rules and transmit a notification message upon interception of the standard settlement instruction rules”.
Claim 28 comprises inter alia the functions or steps of “an independent central utility connected with a central data administration, wherein the independent central utility is remotely positioned between a buy-side and a sell-side; storing code of an algorithm, the code comprising at least one of data sets of fund 
validating, using the independent central utility, the trade messages between the first buy-side and the sell-side;
generating, via the independent central utility, a file including an enriched trade report based on at least a combination of a transformation of the trade messages, the set of rules, and the allocation information, wherein the set of rules includes standard settlement instruction rules for each allocated trade, and wherein the enriched trade report includes in the generated file standard settlement instructions as applied and transformed by the independent central utility applicable charges, and commission values;
transmitting, from the independent central utility to a buy-side and a sell-side, the file including the enriched trade report to provide a settle-able enriched bilateral trade with the allocation information;

settling the settle-able enriched bilateral trade at the buy-side and the sell-side based on the allocation information, the payment information and the characteristics, wherein the enriched trade report provides the settle-able enriched bilateral trades with completed allocation information without matching independently derived characteristics after the trade; intercept the standard settlement instruction rules, and transmit a notification message upon interception of the standard settlement instruction rules and transmit a notification message upon interception of the standard settlement instruction rules”.
The cited limitations as drafted are systems and methods that, under their broadest reasonable interpretation, covers performance of a method of organizing human activity, but for the recitation of the generic computer components. Further, none of the limitations recite technological implementations details for any of the steps but, instead, only recite broad functional language being performed by the generic use of at least one processor. Managing the trading of financial instruments is a fundamental economic practice long prevalent in commerce systems. If a claim limitation, under its broadest reasonable interpretation, covers a fundamental economic principle or practice but for the general linking to a technological environment, then it falls within the 

Step 2A Prong 2, Next, it is determined whether the claim is directed to the abstract concept itself or whether it is instead directed to some technological implementation or application of, or improvement to, this concept, i.e., integrated into a practical application. See, e.g., Alice, 573 U.S. at 223, discussing Diamond v. Diehr, 450 U.S. 175 (1981). The mere introduction of a computer or generic computer technology into the claims need not alter the analysis. See Alice, 573 U.S. at 223—24. “[T]he relevant question is whether the claims here do more than simply instruct the practitioner to implement the abstract idea on a generic computer.” Alice, 573 U.S. at 225. 
In the present case, the judicial exception is not integrated into a practical application. The claim limitations are not indicative of integration into a practical application by claiming an improvement to the functioning of the computer or to any other technology or technical field. Further, the claim limitations are not indicative of integration into a practical application by applying or using the judicial exception in some other meaningful way. In particular the claim limits of receiving (receivers), storing, and transmitting (transmitters) data are claimed and described at a high level of generality and are functions any general purpose computer (buy-side computing device, sell-side computing device, and central computing or cloud-based system, wherein the independent central utility includes one or more of a server, a cluster of servers, a distributed computing 

Step 2B, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when  considered both individually and as an ordered combination do not amount to significantly more that the abstract idea(s). As discussed above with respect to integration of the abstract idea into a practical application, the 
As for dependent claims 4, 6, 8-11, 15, 18, 20, 21, 22, 23, 25, 27, 30, and 32-39 these claims recite limitations that further define the same abstract idea noted from the respective independent claims from which they depend. Therefore, the cited dependent claims are considered patent ineligible for the reasons given above.
As for dependent claims 12, 22, 24, 26 these claims recite limitations that further define the same abstract idea noted from the respective independent claims from which they depend. In addition, the cited dependent claims recite the additional elements of receiving and transmitting to and from the payment server. The server in both steps is recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using a generic computer component. Even in combination, these additional elements do not integrate the 

Prior Art
The claims overcome the prior art of record such that none of the cited prior art reference’s disclosures can be applied to form the basis of a 35 USC § 102 rejection nor can they be combined to fairly suggest in combination, the basis of a 35 USC § 103 rejection when the limitations directed toward the abstract idea of managing the trading of financial instruments are read in the particular environment of the claims. Therefore, the claims may be allowable if amended to overcome the rejection(s) under 35 U.S.C. 101, set forth in this Office action. 

Response to Arguments 
Applicant's arguments with regards to claims have been fully considered but they are not persuasive.  

EXAMINER’S RESPONSE TO APPLICANT REMARKS CONCERNING Claim Rejections - 35 USC § 101: The Examiner respectfully disagrees with Applicant’s arguments. The amended claim limits involving “wherein the independent central utility includes one or more of a server, a cluster of servers, a distributed computing system, and a cloud based computing system and the one or more storage devices include one or more of memory devices, databases, and computer readable media” merely applies the abstract idea to a technological environment used as a tool for implementation. With regard to applicant's 
Regarding applicant’s argument that the claims are integrated into a practical application, the examiner maintains that the claims do not improve the functioning of the computer or a technology and do not apply or use the abstract idea in other meaningful way beyond generally linking the use of the abstract idea to the particular technological environment. Applicant’s argument that the steps/functions cannot be performed in the human mind is not the test for patentability. 
Regarding step 2B, the central utility is described at a high level of generality as being “agnostic to the particular front, middle, and back end systems implemented by the buy-side and sell-side parties” (see [0043] of the published application). Paragraph [0004] of the specification describes a business problem which uses a business solution (abstract idea) to overcome the business problem. The computers and network are merely tools for implementing the 

Conclusion
For prior art made of record and not relied upon is considered pertinent to applicant's disclosure see Notice of References Cited items A submitted 02/04/2021 used as prior art and in the conclusion section in the office action submitted 02/04/2021.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Gregory Pollock whose telephone number is 571 270-1465.  The examiner can normally be reached on 7:30 AM - 4 PM, Mon-Fri Eastern Time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon can be reached on 571 270-3602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/Gregory A Pollock/Primary Examiner, Art Unit 3695                                                                                                                                                                                                        
02/24/2022